EXHIBIT 10.1
 
REDEMPTION AGREEMENT
 
THIS REDEMPTION AGREEMENT (the “Agreement”) is entered into and effective as of
April 16, 2012 (the “Effective Date”) by and between SpectrumDNA, Inc., a
Delaware corporation (“SpectrumDNA”), and James Banister, an individual
(“Banister”).
 
Recitals
 
WHEREAS, Banister is the record and beneficial owner of (i) Thirty Million Six
Hundred Fifteen Thousand (30,615,000) shares of the common stock, par value
$0.001 per share (the “Common Stock”), of SpectrumDNA, and (ii) warrants to
acquire One Hundred Forty-Eight Thousand Five Hundred Eighty-Six (148,586)
shares of Common Stock (collectively referred to as “Banister’s Equity
Securities”); and
 
WHEREAS, SpectrumDNA and Banister have agreed to the redemption of Banister’s
Equity Securities in consideration for the transfer to Banister of certain
intellectual property owned by SpectrumDNA and SpectrumDNA Studios, Inc.
pursuant to the terms of a certain Assignment of Property Agreement to be
entered into among SpectrumDNA, SpectrumDNA Studios, Inc. and Banister (the
“Assignment Agreement”) and in accordance with the terms and conditions set
forth in this Agreement.
 
Agreement
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.  Redemption of Stock.  Subject to the terms and conditions of this Agreement
and the Assignment Agreement, SpectrumDNA shall redeem Banister’s Equity
Securities from Banister, free of any liens, security interests or adverse
claims of any party.
 
2.  Consideration and Payment Terms. In consideration for the redemption and
cancellation of Banister’s Equity Securities, SpectrumDNA will, (i) together
with SpectrumDNA Studios, Inc. and Banister, enter into the Assignment
Agreement; and (iii) pay to Banister the sum of seven thousand five hundred
dollars ($7,500).  The certificates reflecting Banister’s Equity Securities will
be surrendered and delivered by Banister upon the Final Closing Date (as such
term is defined in that certain Escrow Agreement dated as of February 29, 2012
among the parties hereto, SpectrumDNA Studios, Inc., Parrish Ketchmark and the
Escrow Agent as defined therein (the “Escrow Agreement”)), along with duly
executed stock powers with Medallion Guarantee, in exchange for the
consideration set forth herein.


3.  Ownership Pending Release; Irrevocable Proxy.


3.1  Pending the Final Closing Date, Banister shall be prohibited from selling,
encumbering, assigning or transferring Banister’s Equity Securities, but shall
continue to have ownership rights in Banister’s Equity Securities and shall be
entitled to vote all of the shares of Common Stock owned of record and
beneficially by Banister on all issues concerning SpectrumDNA on which
shareholders are entitled to vote, subject to Section 3.2 below.
 
 
1

--------------------------------------------------------------------------------

 
 
3.2  Banister agrees that he shall vote or cause to be voted (including by
written consent) all shares of Common Stock owned of record and beneficially by
Banister in favor of the transaction contemplated by the Assignment
Agreement.  In connection therewith, Banister hereby appoints Parrish Ketchmark,
with full power of substitution, as lawful agent, attorney and proxy, to vote,
including by written consent, the shares of Common Stock owned of record and
beneficially by Banister in accordance with the preceding sentence.  This proxy
is irrevocable and coupled with an interest.
 
4.  Representations and Warranties of SpectrumDNA.  SpectrumDNA represents and
warrants that (a) all corporate action on the part of SpectrumDNA necessary for
the authorization, execution, delivery and performance of this Agreement and the
transactions contemplated hereby has been taken, (b) no broker, finder or
intermediary has been employed by SpectrumDNA in connection with this Agreement,
and (c) this Agreement constitutes a valid and legally binding obligation of
SpectrumDNA.


5.  Representations and Warranties of Banister.  Banister represents and
warrants to SpectrumDNA as follows:


5.1  Banister has full power and authority to execute and deliver this
Agreement, and to consummate the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by Banister and
(assuming the due authorization, execution and delivery by SpectrumDNA hereto)
this Agreement constitutes legal, valid and binding obligations of Banister,
enforceable against Banister in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).


5.2  Banister is the sole record and beneficial owner of Banister’s Equity
Securities, has not transferred or attempted to transfer any interest in
Banister’s Equity Securities to any person or entity, and has full power and
authority to transfer and deliver Banister’s Equity Securities, and owns
Banister’s Equity Securities, free and clear of all mortgages, pledges,
restrictions, liens, charges, encumbrances, security interests, obligations or
other claims.


5.3  Banister acknowledges that he has had the opportunity to ask questions of,
and receive answers from SpectrumDNA, or any person acting on its behalf,
concerning SpectrumDNA and its business and prospects and to obtain any
additional information, to the extent possessed by SpectrumDNA (or to the extent
it could have been acquired by SpectrumDNA without unreasonable effort or
expense) necessary to verify the accuracy of the information received by
Banister.  Banister acknowledges that he is voluntarily selling Banister’s
Equity Securities to SpectrumDNA and that the consideration therefor as
reflected herein is fair.  Banister further represents that in negotiating for
and in arriving at the amount of consideration to be paid for Banister’s Equity
Securities, Banister has recognized the possibility that at any time after the
date hereof, the business and financial position of SpectrumDNA may
substantially improve, which would be to the added or further benefit of
SpectrumDNA and its stockholders and that in such event, Banister understands
that it has no claim for any increased value with respect to Banister’s Equity
Securities.
 
 
2

--------------------------------------------------------------------------------

 
 
6.  Miscellaneous.


6.1 Neither this Agreement nor any provisions hereof shall be modified,
discharged or terminated except by an instrument in writing signed by the party
against whom any waiver, change, discharge or termination is sought.


6.2  Any notice or communication under this Agreement must be in writing and
sent (i) by mail, postage prepaid and registered or certified with return
receipt requested, (ii) by overnight courier, (iii) by facsimile or email, or
(iv) by delivering the same in person.  Notices shall be sent to the last known
addresses of the parties or to such other address or addresses as any party may
designate by notice as provided above.


6.3  Each party to this Agreement shall perform any and all acts and execute and
deliver any and all documents as may be necessary and proper under the
circumstances in order to accomplish the intents and purposes of this Agreement
and to carry out its provisions.


6.4  This Agreement shall be binding upon and inure to the benefit of the
parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.


6.5  This Agreement shall be governed and construed under the laws of the State
of Delaware.


6.6  If any provision or any portion of any provision of this Agreement shall be
held to be void or unenforceable, the remaining provisions of this Agreement or
the remainder of the provision held void or unenforceable in part shall continue
in full force and effect.


6.7  No waiver by any party, whether express or implied, of any provision of
this Agreement, or of any breach or default, shall constitute a waiver or a
breach of a similar or dissimilar provision or condition at the same time or any
prior or subsequent time.


6.8  Each of the parties hereto represents, warrants and covenants that it has
had ample opportunity to consider entering into this Agreement and has had an
opportunity to consult with counsel regarding this Agreement prior to executing
the same.  Banister understands and agrees that Kaye Cooper Fiore Kay &
Rosenberg, LLP, the draftsperson of this Agreement, has prepared this Agreement
on behalf of the Company and is not representing Banister in an individual
capacity in the negotiation and consummation of the transactions hereunder. The
parties further agree that any rule that provides that an ambiguity within a
document will be interpreted against the party drafting such document shall not
apply.


6.9  This Agreement may be executed in counterparts, each of which shall be
considered an original instrument, but all of which together shall be considered
one and the same agreement. The counterparts may be delivered by facsimile
transmission or by electronic mail in portable document format (.pdf).


6.10  In the event the Final Closing Date has not occurred on or before such
date which is no later than seven (7) days following the Initial Closing Date
(as such term is defined in the Escrow Agreement), this Agreement and the rights
and obligations hereunder shall terminate and be of no further force and
effect.  In the event of termination, neither party shall be liable to the other
for damages of any sort resulting solely from the termination of this Agreement
in accordance with its terms.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

  SPECTRUMDNA, INC.          
 
By:
/s/Rebecca Hershinger       Rebecca Hershinger       Chief Financial Officer    
          /s/ James Banister       JAMES BANISTER  

 
 
4

--------------------------------------------------------------------------------